The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to application 15/934463 filed on 3/23/2018.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

	
Priority
The Examiner has noted the Application is claiming priority from application CN201710317023.9 filed on 5/8/2017.












Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 22 recites “A computer readable storage medium…”. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se (see MPEP § 2106, subsection I). Examiner interprets and recommends, as an example only, that Applicant amend the claim to "A non-transitory computer readable storage medium... ”.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:
Step 1: The claims fall within a statutory category, namely a method, a system, and a medium.
[Step 1 = Yes, the claim falls within a statutory category]
Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
A quality evaluation device comprising: one or more processors; and a storage device configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one 30or more processors are caused to perform the quality evaluation method, comprising: obtaining basic information of a target object before a preset time point;  15PIOE3175861USdividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute; and performing a quality evaluation according to the relation combination to obtain an evaluation 5result.
The abstract idea limitations cover concepts performed in the human mind including observation, evaluation, judgement and opinion.  That is, other than reciting processors and storage (independent claims 9, 17) , nothing in the claim element precludes the step from being performed in the human mind or with pen and paper.  Additionally, the mere nominal recitation of processors and storage does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process. The dependent claims also recite the mental processes abstract idea such as attributes and relation combination. The dependent claims that recite machine learning and neural networks are mere instructions to use the machine learning as a tool to perform the abstract idea.
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
A quality evaluation device comprising: 
one or more processors; and a storage device configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one 30or more processors are caused to perform the quality evaluation method, comprising: obtaining basic information of a target object before a preset time point;  15PIOE3175861USdividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute; and performing a quality evaluation according to the relation combination to obtain an evaluation 5result.
The claims recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements include processor and are no more than mere instructions to apply the 
[Step 2A = Yes, the claim is directed to the abstract idea]
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as processors (see original specification page 10). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.  
[Step 2B = No, the claim does not provide an inventive concept significantly more than the abstract idea]The claims are ineligible.	
	


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Birdwell et al, US 20100332475 A1:
As per independent claim 1, Birdwell discloses A quality evaluation method, comprising: 
obtaining basic information of a target object before a preset time point (Birdwell [0012], [0033] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying data, acoustic, radio frequency spectral data” “as well as images to identify points of origin and, possibly, time-varying data, for example, transit routes of objects from a point of origin (for example, associating oil droplets in a body of water or particulate matter in air with the site of an oil spill or leakage or a source of air pollution)”)
dividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and 
and performing a quality evaluation according to the relation combination to obtain an evaluation result (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects. ”)

Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Birdwell discloses 
traversing the divisible attributes and the leaf attributes, to obtain a type of the attribute traversed currently (Birdwell [0213] “one or more paths through the index tree are traversed, leading to one or more leaves of the tree (terminal nodes) at which stored vectors are searched for vectors that satisfy the search criteria”)
when the type of the attribute traversed currently is the leaf attribute, performing the quality evaluation on the leaf attribute according to feature parameters of the leaf attribute, to obtain an evaluation parameter of the leaf attribute (Birdwell [0121], [0112] “subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects.” “or extended Kalman filtering (both using a model of relationships among members) or parameter identification.”)
and when the type of the attribute traversed currently is the divisible attribute, obtaining an evaluation parameter of a child node of the divisible attribute, and determining an evaluation parameter of the divisible attribute according to the evaluation parameter of the child node (Birdwell [0168] “Child nodes repeat this process with other reference points until leaves in the index tree are reached. In this manner, the space of images is hierarchically partitioned into portions of annular regions.”)

Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, Birdwell discloses 
performing the quality evaluation on the target object according to the relation combination to obtain an evaluation parameter (Birdwell [0175] “For the evaluation of database utility, all the photos were divided into 8 types”)
and predicting an operation result according to the evaluation parameter (Birdwell [0012], [0014] “predicting object properties using similarity-based information retrieval and modeling” “compared with known spectra data and the properties of the emitting objects predicted”)

Claim 4 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 4, Birdwell discloses 
performing the quality evaluation on the relation combination based on at least one of a preset machine learning model and a preset evaluation function, to obtain the evaluation result (Birdwell [0097], [0164] “Dynamic machine learning methods such as reinforcement learning can be used to update behaviors of the models based upon newly acquired knowledge” “embed data objects derived from the images in spaces such as metric spaces and use the distance function or metric as an inverse measure of similarity.”)

Claim 5 is dependent on claim 4 which is rejected as indicated above. As per dependent claim 5, Birdwell discloses 
wherein, the preset machine learning model comprises at least one of following machine learning models: a logistic regression model, a gradient boosting decision tree model, and a neural network model (Birdwell [0097] “approaches such as artificial neural networks, belief networks and fuzzy logic may be used to advantage”)

Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Birdwell discloses 
performing multi-angle and all-around analysis on the target object; listing various factors that affect the quality of the target object (Birdwell [0012] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying data, acoustic, radio frequency spectral data, tissue type, morphology, genetic information, phenotypes, image data and the like…an estimate is desired of the physical or ethnic source or origin or the likely characteristics of the source or origin of a target object.”)
and summarizing the basic information of the target object according to the various factors (Birdwell [0013], [0014] “predict a property of the object, thus producing a selection of reference data that best match the measured properties for the object.”)

Claim 7 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 7, Birdwell discloses 
 inputting the feature parameters of the leaf attribute into a preset machine learning model; (Birdwell [0202] “When used in creating a dynamic index, the K-means method takes two parameters as input”)
and obtaining the evaluation parameter of the leaf attribute by learning and training of the preset machine learning model (Birdwell [0204], [0206] “SVM is a supervised learning technique” “SVM calculates a decision surface based upon sample distribution and criteria supplied to the method.”)

Claim 8 is dependent on claim 2 which is rejected as indicated above. As per dependent claim 8, Birdwell discloses 
 inputting evaluation parameters of all child nodes included in the divisible attribute into a preset machine learning model; (Birdwell [0202] “When used in creating a dynamic index, the K-means method takes two parameters as input”)
and obtaining the evaluation parameter of the divisible attribute by learning and training of the preset machine learning model (Birdwell [0204], [0206] “SVM is a supervised learning technique” “SVM calculates a decision surface based upon sample distribution and criteria supplied to the method.”)

As per independent claim 9, Birdwell discloses One or more processors; and a storage device configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors (Birdwell , the one or more processors are caused to perform the quality evaluation method, comprising: 
obtaining basic information of a target object before a preset time point (Birdwell [0012], [0033] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying data, acoustic, radio frequency spectral data” “as well as images to identify points of origin and, possibly, time-varying data, for example, transit routes of objects from a point of origin (for example, associating oil droplets in a body of water or particulate matter in air with the site of an oil spill or leakage or a source of air pollution)”)
dividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects. ”)
and performing a quality evaluation according to the relation combination to obtain an evaluation result (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects. ”)

Claim 10 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 10, Birdwell discloses 
traversing the divisible attributes and the leaf attributes, to obtain a type of the attribute traversed currently (Birdwell [0213] “one or more paths through the index tree are traversed, leading to one or more leaves of the tree (terminal nodes) at which stored vectors are searched for vectors that satisfy the search criteria”)
when the type of the attribute traversed currently is the leaf attribute, performing the quality evaluation on the leaf attribute according to feature parameters of the leaf attribute, to obtain an evaluation parameter of the leaf attribute (Birdwell [0121], [0112] “subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects.” “or extended Kalman filtering (both using a model of relationships among members) or parameter identification.”)
and when the type of the attribute traversed currently is the divisible attribute, obtaining an evaluation parameter of a child node of the divisible attribute, and determining an evaluation parameter of the divisible attribute according to the evaluation parameter of the child node (Birdwell [0168] “Child nodes repeat this process with other reference points until leaves in the index tree are reached. In this manner, the space of images is hierarchically partitioned into portions of annular regions.”)

Claim 11 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 11, Birdwell discloses 
performing the quality evaluation on the target object according to the relation combination to obtain an evaluation parameter (Birdwell [0175] “For the evaluation of database utility, all the photos were divided into 8 types”)
and predicting an operation result according to the evaluation parameter (Birdwell [0012], [0014] “predicting object properties using similarity-based information retrieval and modeling” “compared with known spectra data and the properties of the emitting objects predicted”)

Claim 12 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 12, Birdwell discloses 
performing the quality evaluation on the relation combination based on at least one of a preset machine learning model and a preset evaluation function, to obtain the evaluation result (Birdwell [0097], [0164] “Dynamic machine learning methods such as reinforcement learning can be used to update behaviors of the models based upon newly acquired knowledge” “embed data objects derived from the images in spaces such as metric spaces and use the distance function or metric as an inverse measure of similarity.”)

Claim 13 is dependent on claim 12 which is rejected as indicated above. As per dependent claim 13, Birdwell discloses 
wherein, the preset machine learning model comprises at least one of following machine learning models: a logistic regression model, a gradient boosting decision tree model, and a neural network model (Birdwell [0097] “approaches such as artificial neural networks, belief networks and fuzzy logic may be used to advantage”)

Claim 14 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 14, Birdwell discloses 
performing multi-angle and all-around analysis on the target object; listing various factors that affect the quality of the target object (Birdwell [0012] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying data, acoustic, radio frequency spectral data, tissue type, morphology, genetic information, phenotypes, image data and the like…an estimate is desired of the physical or ethnic source or origin or the likely characteristics of the source or origin of a target object.”)
and summarizing the basic information of the target object according to the various factors (Birdwell [0013], [0014] “predict a property of the object, thus producing a selection of reference data that best match the measured properties for the object.”)

Claim 15 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 15, Birdwell discloses 
 inputting the feature parameters of the leaf attribute into a preset machine learning model; (Birdwell [0202] “When used in creating a dynamic index, the K-means method takes two parameters as input”)
and obtaining the evaluation parameter of the leaf attribute by learning and training of the preset machine learning model (Birdwell [0204], [0206] “SVM is a supervised learning technique” “SVM calculates a decision surface based upon sample distribution and criteria supplied to the method.”)	

Claim 16 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 16, Birdwell discloses 
 inputting evaluation parameters of all child nodes included in the divisible attribute into a preset machine learning model; (Birdwell [0202] “When used in creating a dynamic index, the K-means method takes two parameters as input”)
and obtaining the evaluation parameter of the divisible attribute by learning and training of the preset machine learning model (Birdwell [0204], [0206] “SVM is a supervised learning technique” “SVM calculates a decision surface based upon sample distribution and criteria supplied to the method.”)

As per independent claim 17, Birdwell discloses A computer readable storage medium, stored thereon with computer programs that, when executed by a processor, perform the quality evaluation method, comprising: 
obtaining basic information of a target object before a preset time point (Birdwell [0012], [0033] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying data, acoustic, radio frequency spectral data” “as well as images to identify points of origin and, possibly, time-varying data, for example, transit routes of objects from a point of origin (for example, associating oil droplets in a body of water or particulate matter in air with the site of an oil spill or leakage or a source of air pollution)”)
dividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and 
and performing a quality evaluation according to the relation combination to obtain an evaluation result (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects. ”)

Claim 18 is dependent on claim 17 which is rejected as indicated above. As per dependent claim 18, Birdwell discloses 
traversing the divisible attributes and the leaf attributes, to obtain a type of the attribute traversed currently (Birdwell [0213] “one or more paths through the index tree are traversed, leading to one or more leaves of the tree (terminal nodes) at which stored vectors are searched for vectors that satisfy the search criteria”)
when the type of the attribute traversed currently is the leaf attribute, performing the quality evaluation on the leaf attribute according to feature parameters of the leaf attribute, to obtain an evaluation parameter of the leaf attribute (Birdwell [0121], [0112] “subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects.” “or extended Kalman filtering (both using a model of relationships among members) or parameter identification.”)
and when the type of the attribute traversed currently is the divisible attribute, obtaining an evaluation parameter of a child node of the divisible attribute, and determining an evaluation parameter of the divisible attribute according to the evaluation parameter of the child node (Birdwell [0168] “Child nodes repeat this process with other reference points 

Claim 19 is dependent on claim 17 which is rejected as indicated above. As per dependent claim 19, Birdwell discloses 
performing the quality evaluation on the target object according to the relation combination to obtain an evaluation parameter (Birdwell [0175] “For the evaluation of database utility, all the photos were divided into 8 types”)
and predicting an operation result according to the evaluation parameter (Birdwell [0012], [0014] “predicting object properties using similarity-based information retrieval and modeling” “compared with known spectra data and the properties of the emitting objects predicted”)

Claim 20 is dependent on claim 17 which is rejected as indicated above. As per dependent claim 20, Birdwell discloses 
performing the quality evaluation on the relation combination based on at least one of a preset machine learning model and a preset evaluation function, to obtain the evaluation result (Birdwell [0097], [0164] “Dynamic machine learning methods such as reinforcement learning can be used to update behaviors of the models based upon newly acquired knowledge” “embed data objects derived from the images in spaces such as metric spaces and use the distance function or metric as an inverse measure of similarity.”)












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         

	February 3, 2021